Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 11/10/2020 has been entered.  An action on the RCE follows.

Summary of claims

3.	Claims 1-20 are pending, 
	Claims 1, 8 and 15 are amended,
	Claims 1, 8 and 15 are independent claims,
           Claims 1-20 are rejected.

Response to Arguments
4.	Regarding to 103 rejections, Applicant’s arguments, see Remarks p. 10-12, filed 10/14/2020, have been fully considered but are not persuasive.
	Applicant argued Lyren and Yagi did not disclose the newly amended limitations cited in claim 1, read as, “each character of a language is displayed and evenly distributed along each of the displayed first axis and the displayed second axis.” The 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


5.	Claims 1, 8, 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 1 recites “…wherein each character of a language is displayed and evenly distributed along each of the displayed first axis and the displayed second axis.”  Applicant provided paragraph [0029]-[0030] to support the cited features.  However, as described in paragraph [0029]-[0030], the three dimension keyboard may have an x-axis, a y-axis, and a z-axis where the x-axis and z-axis have evenly spaced markers with alphanumeric characters, such as the letter A through the letter Z display” [0029], please note that based on description in [0029], letters A through Z are displayed as evenly spaced markers along the x-axis and z-axis, in other words, some letters among A through Z may display along x-axis and some other letters may display along z-axis, and the feature of “each character of a language is displayed and evenly distributed along each of the displayed first axis and the displayed second axis” is not supported by paragraph [0029].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

6.	Claims 1-6, 8-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Philip Scott (US Publication 20150205358 A1, hereinafter Lyren), and in view of Hideki Yagi (US Publication 20170285761 A1, hereinafter Yagi), and Katsushi Sakai et al (US Publication 20160179210 A1, hereinafter Sakai), and further in view of Soh Masuko et al (US Publication 20160147307 A1, hereinafter Masuko).

As for independent claim 1, Lyren discloses: A processor-implemented method for implementing three-dimensional text input in an augmented reality system ([0173], part of an augmented reality system in which a view of the real physical world is augmented or modified with computer or processor generated input; [0241], an augmented reality user interface, an interface that combines reality and virtually), the method comprising: displaying, by a processor, a three-dimensional virtual space with a displayed first axis, a displayed second axis, and a displayed third axis on a display screen of the augmented reality system, wherein each character of a language is displayed and evenly distributed along each of the displayed first axis and the displayed second axis (Fig. 10, provide one or more zones in space that control an electronic device with a touchless user interface, determine movement of a hand and/or finger(s) in the one or more zones in the space to control the electronic ; capturing, a first user hand position along a first axis of a three- dimensional virtual space ([0215], when the finger is over a desired letter of the virtual keyboard 1490, the user can see the pointing device at this location and/or see that his finger is over this letter (e.g., a letter becomes highlighted or visually distinguishable from other letters when the finger is directly under the letter); identifying a first character along the first axis corresponding to the first user hand position ([0215], when the finger is over a desired letter of the virtual keyboard 1490, the user can see the pointing device at this location and/or see that his finger is over this letter (e.g., a letter becomes highlighted or visually distinguishable from other letters when the finger is directly under the letter); capturing a second user hand position along the second axis of the three-dimensional virtual space ([0215], when the finger is over a desired letter of the virtual keyboard 1490, the user can see the pointing device at this location and/or see that his finger is over this letter (e.g., a letter becomes highlighted or visually distinguishable from other letters when the finger is directly under the letter); identifying a second character along the second axis corresponding to the second user hand position ([0215], when the finger is over a desired letter of the virtual keyboard 1490, the user can see the pointing device at this location and/or see that his finger is over this letter (e.g., a letter becomes highlighted or visually distinguishable from other letters when the finger is directly under the letter); 
Lyren discloses recognizing gesture input in augmented reality interface ([0241]), it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to recognize that in Lyren, characters may display in a three-dimensional virtual space with a displayed first axis, a displayed second axis, and a displayed third axis on a display screen of the augmented reality system, wherein each character of a language is displayed and evenly distributed along each of the displayed first axis and the displayed second axis (in Fig. 7, in the second layer L2, “left” and “right” may be the X-axis in horizontal direction (a first axis), and character “Q” is displayed on the left and character “S” is displayed on the right; similarly, “backward” and “forward” may be the Y-axis in longitudinal direction (a second axis), and character “P” is displayed on the backward and character “R” is displayed on the forward; at least characters “Q,” “S,” “P” and “R” are displayed and distributed evenly along X-axis (the first axis) and Y-axis (the second axis));
Lyren and Yagi are in analogous art because they are in the same field of endeavor, detecting and displaying text input in three-dimensional virtual space. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Lyren using the teachings of Yagi to include evenly distributing character keys along the displayed first axis and the second axis. It would provide Lyren’s virtual keyboard with enhanced capability of displaying characters in four directions in space so user would find the desired character easily.
identifying one or more proposed words beginning, consecutively, with the identified first character and the identified second character using a dictionary database (Figs. 13A-13G, determining the identified words; [0076]-[0077] using recognition dictionary data stored in the storage unit, recognition dictionary data is dictionary data for recognizing characters that are input by handwriting)
Lyren and Sakai are in analogous art because they are in the same field of endeavor, detecting and displaying text input in three-dimensional virtual space. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Lyren using the teachings of Sakai to include identifying characters using a dictionary database. The motivation is to provide the proposed words using a dictionary database based on user gesture recognition.
Furthermore, Lyren discloses the Z axis (Fig. 14, Z axis) and Sakai disclose displaying the identified characters, but Lyren modified by Sakai does not disclose displaying the identified proposed words on the third axis, in an analogous art of detecting and displaying handwritten input in three-dimensional virtual space, Masuko discloses: displaying the one or more identified proposed words on the third axis of the three- dimensional virtual space (Figs. 5-7 and [0051], user writes the letter “R” in the air, the X-axis is defined in the left-right direction and the Y-axis is defined in the up-down direction, “R” is displayed in Z-axis).


As for dependent claim 2, Lyren further discloses: wherein the second user hand position and the second character are captured and identified, respectively, along the first axis rather than the second axis ([0215], when the finger is over a desired letter of the virtual keyboard 1490, the user can see the pointing device at this location and/or see that his finger is over this letter (e.g., a letter becomes highlighted or visually distinguishable from other letters when the finger is directly under the letter).

As for dependent claim 3, Lyren-Sakai further discloses: capturing a third user hand position along a fourth axis of the three-dimensional virtual space; identifying a third character along the fourth axis corresponding to the third user hand (Lyren: [0215], when the finger is over a desired letter of the virtual keyboard 1490, the user can see the pointing device at this location and/or see that his finger is over this letter (e.g., a letter becomes highlighted or visually distinguishable from other letters when the finger is directly under the letter) wherein identifying the one or more proposed words comprises using the identified first character, the identified second character, and the identified third character, consecutively, utilizing the dictionary database (Sakai: Figs. 13A-13G, determining the identified words; [0076]-[0077] using recognition dictionary data stored in the storage unit, recognition dictionary data is dictionary data for recognizing characters that are input by handwriting). 
As for dependent claim 4, Sakai further discloses: receiving a user selection of a word within the one or more identified proposed words displayed on the third axis; and transmitting the word associated with the received user selection an application as a text file (Fig. 19, S52, store trace and recognized character; Fig. 21, S79, store information of captured image).

As for dependent claim 5, Lyren further discloses:  the three-dimensional virtual space initially comprises a graph of two axes on which the user interacts to capture each user hand position, and wherein a new axis is added to the added to the graph after each user hand position is captured (Fig. 14, x axis and y axis).

As for dependent claim 6, Lyren-Sakai further discloses: capturing a third user hand position along the first axis of the three-dimensional virtual space; identifying a third character along the first axis corresponding to the third user hand position; capturing a fourth user hand position along the second axis of the three-dimensional virtual space (Lyren: [0215], when the finger is over a desired letter of the virtual keyboard 1490, the user can see the pointing device at this location and/or see that his finger is over this letter (e.g., a letter becomes highlighted or visually distinguishable from other letters when the finger is directly under the letter); identifying a fourth character along the second axis corresponding to the fourth user hand position; and wherein identifying the one or more proposed words comprises using the identified first character, the identified second character, the identified third character, and the fourth identified character, consecutively, utilizing the dictionary database (Sakai: Figs. 13A-13G, determining the identified words; [0076]-[0077] using recognition dictionary data stored in the storage unit, recognition dictionary data is dictionary data for recognizing characters that are input by handwriting).

As per Claims 8-13, it recites features that are substantially same as those features claimed by Claims 1-6, thus the rationales for rejecting Claims 1-6 are incorporated herein.

As per Claims 15-20, it recites features that are substantially same as those features claimed by Claims 1-6, thus the rationales for rejecting Claims 1-6 are incorporated herein.

7.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lyren and Yagi and Sakai and Masuko as applied on claims 1 and 15, and further in view of Hiroshi Yokota et al (US Publication 20040003142 A1, hereinafter Yokota).

As for dependent claim 7, Lyren and Yagi and Sakai and Masuko disclose detecting and identifying user input in three-dimensional space but do not clearly disclose sort the sorting the one or more identified proposed words based on a commonality of each identified proposed word in a corresponding language ([0071], [0133], an order of items displayed is preferably sorted in accordance with a frequency of selection of items).
Lyren and Yagi and Sakai and Masuko and Yokota are in analogous art because they are in the same field of endeavor, determining handwritten input. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Lyren-Yagi-Sakai-Masuko using the teachings of Yokota to include sorting the displayed items based on a frequency of use. The motivation is to provide more frequently used words to user.

As per Claim 14, it recites features that are substantially same as those features claimed by Claim 7, thus the rationales for rejecting Claim 7 are incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  

/HUA LU/
Examiner, Art Unit 2171